WEBB, J.
Plaintiff, Selig & Baughman Hardware Company, Inc., a judgment creditor of Emmett Parks, obtained the seizure of funds deposited to the credit of Parks with the Marion State Bank, and Mrs. Emma Parks, wife of Emmett Parks, intervened claiming that the funds belonged to her and had been deposited by her husband, acting as her agent to his credit, and she prayed that the property be released from seizure and decreed to belong to her.
On trial judgment was rendered rejecting intervener’s demands, maintaining the seizure and ordering the funds delivered to the sheriff and credited on the writ under which the property was seized, and the intervener appeals.
Neither of the parties has made any appearance here and from our review of the record, we find that the evidence established that the property belonged to the judgment debtor, Emmett Parks, and the judgment is therefore affirmed.